Citation Nr: 1026611	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis, claimed as bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty for training from May 1988 to 
October 1988 and on active duty from March 2003 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of the hearing is associated with the Veteran's claims 
file.


FINDING OF FACT

Bilateral plantar fasciitis is etiologically related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran testified at the hearing before the undersigned that 
he developed bilateral heel pain when he was called to active 
duty in 2003.  He alleges that during this time period, his feet 
and especially his heels began to hurt when he was required to go 
on prolonged runs with new combat boots.  He testified that he 
did seek medical attention for his feet while he was stationed at 
Fort Stewart.  The service treatment records reflect that he had 
been placed on a medical hold due to an unrelated medical problem 
but show no treatment for his feet.  

The Veteran further testified that he sought treatment at the VA 
Outpatient Clinic in Pensacola as early as late 2004, though the 
claims folder does not contain records of treatment dated prior 
to 2005.  

The post service record is replete with reference to current 
diagnoses of bilateral plantar fasciitis or heel spurs as of mid-
2005.  Although the Veteran requested an additional 60 days to 
obtain such records at the hearing the Board has not received the 
records.  

A veteran is competent to report about factual matters about 
which he has firsthand knowledge, including experiencing pain 
during service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The medical evidence of record satisfactorily establishes that 
the Veteran currently has bilateral plantar fasciitis also 
referred to as heel spurs.  The Veteran has testified to 
continuity of symptomatology since service.  The Board finds the 
Veteran's testimony as to pain in the heels and feet since he 
began running in his combat boots in 2003 to be consistent with 
his service and credible.  

On review of the aforementioned evidence, the Board has 
determined that the evidence supportive of the claim is in 
equipoise, or evenly balanced, with that against the claim.  
Despite the lack of documentation of treatment of the foot and 
heel pain in service, the Veteran's testimony provides the 
necessary nexus based on continuity of symptoms from service to 
the time of diagnosis.  The Board finds the disability in 
question, in this case, to be a disability that may be diagnosed 
by its unique and readily identifiable features.  As such, 
presence of disability is not necessarily a determination 
"medical in nature."  Therefore, his testimony is competent 
evidence of continuity under controlling law.

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is in order for his bilateral 
plantar fasciitis.


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis, claimed as bilateral heel spurs, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


